BARNES, J.,
(dissenting.) The evidence in this ease shows that the operator of defendant at Tombstone withheld the message from about 9 o’clock in the evening, “on purpose,” as he swears, that he might draw out the money deposited to credit of defendant in the bank; that he waited until the bank opened, then went in, and drew out the funds of defendant. He kept the fact of the assignment secret until then. He then went to his office, and handed the telegram to the messenger boy, who had to make a letterpress copy and enter it on the delivery-book, put it in an envelope, and address it, and then go to the bank and deliver the message. Meantime the bank was open in due course of business. This was a willful, and not a negligent act of the operator. He was not simply speculating on the information contained in the message to his profit, but he was using the information to his profit and the customer’s injury. The defendant, after full knowledge of the facts, ratified the act, and refused to refund the money so wrongfully drawn out. The defendant is liable for all injury to plaintiff consequent upon this willful wrong. Smart money or punitive damages would have been proper. 2 Thomp. Neg. 851; Davis v. Western Union Telegraph Company, I Cin. Rep. 100; 2 Thomp. Neg. 1264; Edelmann v. St. Louis T. Company, 3 Mo. App. 503; Levenworth Company v. Rice, 10 Kan. 426; Jackson v. Schmidt, 14 La. Ann. 807; Illinois Central Railroad Company v. Welch, 52 Ill. 184; Murphy v. New York, etc., Railroad Company, 29 Conn. 496; Welch v. Durand, 36 Conn. 182, 4 Am. Rep. 55; Whipple v. Walpole, 10 N. H. 130; Hawes v. Knowles, 114 Mass. 518, 19 Am. Rep. 383; Jacobs v. Louisville, etc., Railroad Company, 10 Bush, 263; Bass v. Chicago, etc., Railway Company, 39 Wis. 636; Peoria Railroad Company v. Loomis, 20 Ill. 251, 71 Am. Dec. 263; Wallace v. New York, 2 Hilt. 442; Wallace v. New York, 18 How. Pr. 169.
True the officers of the bank ought to have closed the bank when informed of the message; but if they did not, who should suffer? They were not plaintiff’s agents. They were joint and several wrong-doers with defendant after the message was delivered. Before that they were his unwitting instruments. The wrong-doer who wrongfully and will*315fully caused the bank to open, should be responsible for his agents, or- the instruments of his wrong. To say that a telegraph company, a common carrier of messages, may use the information so received to the injury of a customer, and not be responsible for the injuries consequent to the customer, is monstrous. For these reasons I dissent from the opinion of the court.